IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40263

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 604
                                                )
       Plaintiff-Respondent,                    )     Filed: July 30, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
KIRSTI MELISSA LAYTON,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Kirsti Melissa Layton pled guilty to possession of a controlled substance
(methamphetamine), Idaho Code § 37-2732(c)(1). The district court sentenced Layton to a
unified term of five years, with two years determinate, and retained jurisdiction. After a period
of retained jurisdiction, the district court released is jurisdiction and executed the underlying
sentence. Layton filed an Idaho Criminal Rule 35 motion for reduction of her sentence, which
the district court denied. Layton appeals, contending the district court abused its discretion by
denying her Rule 35 motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d


                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Layton’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Layton’s Rule 35 motion is affirmed.




                                                2